Citation Nr: 0632928	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-41 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the retroactive award and payment of education 
benefits under Chapter 35, Title 38, United States Code for 
the appellant's pursuit of education prior to August 29, 
2002. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO denied the benefit 
sought on appeal.  The appellant, the spouse of a veteran who 
had active service from December 1974 to March 1977, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
Although the appellant requested a personal hearing before 
the Board on her VA Form 9 (Substantive Appeal), received in 
December 2004, she withdrew that request in writing in	June 
2005. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In an April 3, 2002 rating decision, the veteran was 
determined to be permanently and totally disabled (TDIU) 
effective October 30, 2001.  Notification of the rating 
decision was dated April 8, 2002.

3.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received on August 
29, 2003.   

4.  In a February 2004 Board decision, an earlier effective 
date of April 27, 2000 was granted for the veteran's TDIU 
rating. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 2002 
for an award of benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. 
§§ 3501, 3513, 5101, 5113 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 21.3041, 
21.3130, 21.4131 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2005), sets forth VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
However, because in the present decision, the law, and not 
the evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. at 426, 430.  

B.  Law and Analysis 

The appellant contends that she is entitled to the 
retroactive award and payment of education benefits pursuant 
to Chapter 35 DEA benefits for the time period of April 2000 
to May 2001.  Specifically, she argues that she should be 
awarded retroactive education benefits on the basis that her 
husband was granted an earlier effective date of April 27, 
2000 for his TDIU award in a February 2004 Board decision; 
and the appellant attended school subsequent to that period 
of time.  For the reasons discussed below, the appellant's 
appeal must be denied. 

Basic eligibility for Chapter 35 benefits is established in 
one of several ways. See 38 U.S.C.A. §§ 3500, 
3501(a)(1)(A)(i) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021(a)(1)(i) (2006).  Dependents of a 
veteran with service-connected total disability permanent in 
nature are entitled to receive educational assistance subject 
to the provisions of Chapter 35, Title 38, United States 
Code. 
38 U.S.C.A. §§ 3500, 3501, 3510.  In relevant part, the Board 
notes that a child or surviving spouse of a veteran will have 
basic eligibility for such benefits where the veteran was 
discharged under other than dishonorable conditions, or died 
in service; and had a permanent and total service-connected 
disability; or a permanent and total disability was in 
existence at the date of the veteran's death; or where the 
veteran died as a result of a service-connected disability. 
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a).  

In this case, the record confirms that the appellant is the 
veteran's spouse; that the veteran had honorable active 
service; that an April 3, 2002 rating decision awarded the 
veteran a permanent and total disability rating retroactively 
effective from October 30, 2001; and that the April 3, 2002 
rating decision also established basic eligibility for 
Chapter 35 benefits retroactively effective from October 30, 
2001. See September 2003 and October 2004 notes to file; 
October 2003 letter to the appellant.  According to notes 
contained in the claims file, the appellant and the veteran 
were notified of the April 3, 2002 rating decision on April 
8, 2002. October 2004 note to file.  After the April 2002 
grant of TDIU benefits, the appellant submitted a request for 
Chapter 35 education benefits that was received on August 29, 
2003, over a year after notification of the April 2002 rating 
decision. See August 2003 application for dependents' 
educational assistance.  Her request was granted; and the RO 
notified the appellant of her entitlement to benefits in an 
October 2003 letter. See October 2003 letter from the RO.  In 
that letter, the RO informed the appellant that education 
benefits could not be paid for more than one year prior to 
the date that the RO received the appellant's application for 
education benefits. Id.  

Subsequent to her election of October 31, 2001 as her 
eligibility date to begin benefits, the veteran was granted 
an earlier effective date of April 27, 2000 for his permanent 
and total disability rating. See November 2003 statement in 
support of claim; February 2004 Board decision.  Due to this 
change of effective date, the appellant maintains that she is 
entitled to the retroactive award and payment of educational 
benefits under Chapter 35 for her pursuit of education for 
the period of April 2000 to May 2001. See September 2004 
statement; February 2004 Board decision.  In this regard, the 
appellant contends that she should receive retroactive 
payment for her coursework since the veteran's 100 percent 
disability began prior to the initiation of this coursework; 
and because she submitted her request for retroactive award 
and payment of educational benefits within one year of the 
February 2004 Board decision. September 2004 statement; June 
2004 notice of disagreement.

When a person eligible to receive educational assistance 
under 38 U.S.C.A. § Chapter 35 enters or reenters into 
training, the commencing date of his or her award of 
educational assistance will be determined as follows:

(1) If the award is the first award of 
educational assistance for the program of 
education the eligible person is pursuing, 
the commencing date of award of educational 
assistance is the latest of:
	
(i) The beginning date of eligibility 
as determined by 
38 C.F.R. § 21.3041(a) or (b) or by 38 
C.F.R. § 21.3046(a) or (b), whichever 
is applicable;

(ii) One year before the date of claim 
as determined by 
38 C.F.R. § 21.1029(b);

(iii) The date the educational 
institution certifies 
under paragraph (b) or (c) of this 
section;

(iv) The effective date of the approval 
of the course, or one year before the 
date VA receives the approval notice, 
whichever is later. 

38 C.F.R. § 21.4121(a)(1).  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Except 
as provided in subsections (b) and (c), effective dates 
relating to awards under Chapters 30, 31, 32, and 35 of this 
title or chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation. 38 U.S.C.A. § 5113.  

In the present case, the record reflects that the RO awarded 
the veteran entitlement to a TDIU in a rating decision dated 
April 3, 2002.  The effective date of the evaluation was 
October 30, 2001.  The appellant's application for Chapter 35 
educational assistance benefits was received on August 29, 
2003.  Thereafter, she was certified as basically eligible to 
receive DEA benefits.  Under most circumstances, payment of 
these benefits is precluded earlier than one year before 
receipt of the claim for benefits.  Since the appellant's 
application for education benefits was received on August 29, 
2003, her benefits are prohibited prior to August 29, 2002.    

However, the Board observes that on November 1, 2000, the 
President signed into law the Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 
114 Stat. 1832 (2000), now codified as amended at 38 U.S.C.A. 
§ 5113.  The amended statute provides that when determining 
the effective date of an award under Chapter 35, VA may 
consider the individual's application as having been filed on 
the eligibility date of the individual, but only if the 
eligibility date is more than one year before the date of the 
initial rating decision and that individual submits an 
original application for educational assistance under Chapter 
35 within one year of the rating decision. See 38 U.S.C.A. § 
5113.

Thus, while the law provides for certain circumstances under 
which retroactive benefits may be authorized when there is a 
retroactive award of the veteran's permanent and total 
disability rating, this exception to the general rule is not 
applicable in this case.  Specifically, while the April 27, 
2000 effective date for the veteran's total rating precedes 
the date of the April 2002 rating decision that established a 
100 percent evaluation by more than a year, the appellant 
needed to submit to the VA her original application for 
educational assistance under Chapter 35 within one year of 
the April 3, 2002 rating decision to be eligible under the 
exception. 38 U.S.C.A. § 5113.  That was not done in this 
case.  Rather, the appellant submitted her original claim for 
DEA benefits on August 29, 2003, over one year after the 
April 2002 notice of the original rating decision.  As such, 
the exception for retroactive benefits is not applicable to 
this claim.  

The Board acknowledges the appellant's argument that she in 
fact submitted her original August 2003 application timely, 
as she claims she and the veteran did not receive actual 
notice of the April 3, 2002 rating decision until October or 
November 2002.  However, there is no competent evidence 
contained in the claims file indicating that the appellant 
did not receive proper or timely notice of the April 2002 
rating decision.  Absent evidence of delayed notification, 
the Board cannot find the appellant's August 2003 application 
timely. 

While the Board is sympathetic to the appellant's arguments, 
there is no basis under law, regulation, or case law to grant 
the appellant's claim to Chapter 35 benefits before August 
29, 2002.  Therefore, the appellant's appeal for entitlement 
to the retroactive award and payment of educational benefits 
under Chapter 35, Title 38, United States Code for the 
pursuit of education for the period from April 2000 to May 
2001 must be denied based on the law, and not on the facts of 
the case. Sabonis v. Brown, supra.


ORDER

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education prior to 
August 29, 2002 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


